Name: Commission Regulation (EEC) No 542/86 of 28 February 1986 allocating among the Member States the quantity of preserved cultivated mushrooms that can be imported free of the additional amount in 1986
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  agricultural activity
 Date Published: nan

 1 . 3 . 86 Official Journal of the European Communities No L 55/39 COMMISSION REGULATION (EEC) No 542/86 of 28 February 1986 allocating among the Member States the quantity of preserved cultivated mushrooms that can be imported free of the additional amount in 1986 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), Having regard to Council Regulation (EEC) No 1796/81 of 30 June 1981 on measures applicable to imports of preserved cultivated mushrooms (2), and in particular Article 6 thereof, Whereas Article 1 of Commission Regulation (EEC) No 3433/81 (3), as last amended by Regulation (EEC) No 3294/85 (4), states that the quantity fixed in Article 3 of Regulation (EEC) No 1796/81 is for each calendar year to be allocated among the Member States ; whereas the allo ­ cation may be revised on the basis of information on the quantities for which import licences have been issued in the period to 30 June of the year in question ; Whereas under the terms of Article 394 ( 1 ) of the Act of Accession the Community rules on production of and trade in agricultural products are to apply in the new Member States from 1 March 1986 ; Whereas Commission Regulation (EEC) No 3776/85 (*) made a temporary allocation among the Member States except Spain and Portugal for the period 1 January to 28 February 1986 ; whereas the quantities for which import licences have been issued during that period are not precisely known ; whereas a new allocation among the Member States for the period 1 January to 31 December 1986 incorporating the quantities set out in Regulation (EEC) No 3776/85 should be made ; Whereas import licences may be issued in Spain and Portugal only from 1 March 1986 onwards ; whereas Spain and Portugal should be allocated quantities for the period 1 March to 31 December 1986 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, HAS ADOPTED THIS REGULATION : Article 1 The quantity fixed by Article 3 of Regulation (EEC) No 1796/81 is hereby allocated as follows : (a) For the Community as constituted on 31 December 1985 for the period 1 January to 31 Decemer 1986 : v (net weight in tonnes) Importing country Country of origin China SouthKorea Taiwan Hong Kong Other Belgium ) Luxembourg ) 268  48   Denmark 855 20    Germany 25 933 2 960 1 819 433 1 565 Greece 15 5 137  20 France 10  18  2 Ireland      Italy   25   Netherlands 61 15 58   United Kingdom\ 87  201   (') OJ No L 49 , 27 . 2 . 1986, p. 1 . (2) OJ No L 183 , 4 . 7 . 1981 , p. 1 . (3) OJ No L 346, 2. 12. 1981 , p. 5 . V) OJ No L 316, 27 . 12 . 1985, p. 23 . 0 OJ No L 360, 31 . 12. 1985, p . 29 . No L 55/40 Official Journal of the European Communities 1 . 3 . 86 (b) For Spain and for Portugal for the period 1 March to 31 December 1986 : (net weight in tonnes) Importing country Country of origin China SouthKorea Taiwan Hong Kong Other Spain I 3  10   Portugal I    1  Article 2 The Regulation shall enter into force on 1 March 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 1986. For the Commission Frans ANDRIESSEN Vice-President